DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention of Group I, Claims 1-14 and 21-26, in the reply filed on 11/22/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the multiple adhesion layers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.




In claim 25, the recitation of “the at least one opening is sealed using a partially metallized ceramic” is unclear because independent claim 1 already recited the conductive cap to close the opening.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 22 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al. (US 2008/0001290).
Chou et al. discloses, as shown in Figures, an electrical component comprising:
	a substrate (2,20) defining a base of the electrical component;
	a conductor stack having multiple stacked layers (24,28,30,34) defining at least a portion of an electrically conductive path and mounted to the substrate, the multiple stacked layers including an upper layer, an inner layer, an adhesion layer;
	a dielectric passivation stack encasing at least a portion of the conductor stack and defining at least one opening for connection to the electrically conductive path; and


Regarding claim 2, Chou et al. discloses the upper layer is made of a highly conductive or electro-migration resistant material, the inner layer is made of a barrier material for slowing inter-diffusion of materials between layers, and the adhesion layer is made of an adhesion material for improving adhesion of the other layers.

Regarding claim 3, Chou et al. discloses the conductor stack further comprises alternating multiple inner (48) and adhesion layers (44) with one of the multiple adhesion layers defining a base of the conductor stack facing the substrate [see Figures 3I, 5I].

Regarding claim 4, Chou et al. discloses the highly conductive material includes at least one of gold, platinum, or indium tin oxide [0061]-[0066].

Regarding claim 5, Chou et al. discloses the barrier material includes at least one of tantalum, ruthenium, tantalum silicide, or molybdenum [0055].

Regarding claim 6, Chou et al. discloses the adhesion material is at least of one of tantalum, vanadium, chromium, titanium, and tungsten alloy [0045]-[0049].

Regarding claim 22, Chou et al. discloses the substrate is a semiconductor material [0021].

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 2008/0001290) in view of Murata et al. (PN 5,734,188).
Regarding claim 7, Chou et al. discloses the claimed invention including the electrical component as explained in the above rejection.  Chou et al. does not disclose the dielectric passivation stack is made of at least one layer of silicon dioxide, silicon nitride, or silicon oxynitride.  However, Murata et al. discloses a dielectric passivation stack (34A, 34B) is made of at least one layer of silicon dioxide, silicon nitride, or silicon oxynitride.  Note Col. 20, lines 28-60 and Figures of Murata et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the dielectric passivation stack of Chou et al. being made of at least one layer of silicon dioxide, silicon nitride, or silicon oxynitride, such as taught by Murata et al. in order to have the desired structure.

Regarding claim 8, Chou et al. and Murata et al. disclose the dielectric passivation stack is a three layer film with outer layers of silicon dioxide and an inner layer of either silicon nitride or silicon oxynitride.


Regarding claim 9, Chou et al. and Murata et al. do not disclose the thicknesses of the outer layer and the inner layer. However, the selection of these parameters such as energy, concentration, temperature, time, speed, molar fraction, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Alter 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).

Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 2008/0001290) in view of Xia et al. (US 2020/0273769).
Regarding claim 10, Chou et al. discloses the claimed invention including the electrical component as explained in the above rejection.  Chou et al. does not disclose the electrical 

Regarding claim 11, Chou et al. and Xia et al. disclose the substrate forms the base of the hermetic package [Figures].

Regarding claim 12, Chou et al. and Xia et al. disclose the hermetic package includes at least one feedthrough slot (41) [Figures].

Regarding claim 13, Chou et al. and Xia et al. disclose the hermetic package includes a getter material (61) located within the cavity to absorb or trap contaminants [0048], [Figures].

Regarding claim 14, Chou et al. and Xia et al. disclose the cavity is filled with a solid material or a gas, or defines a vacuum [Figures].

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 2008/0001290) in view of Ozaki et al. (JP2015-25120).
.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 2008/0001290).
Chou et al. discloses the claimed invention including the electrical component as explained in the above rejection.  Chou et al. further discloses the substrate is a semiconductor material.  Chou et al. does not disclose the substrate is form from a ceramic material.  However, Chou et al. discloses a substrate of another IC chip can be a ceramic substrate.  Note [0095] of Chou et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the substrate of Chou et al. being a ceramic substrate in order to perform the desired function.
Also, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the substrate of Chou et al. having the materials as that claimed by Applicant, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897